Citation Nr: 0017454	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  94-47 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a neck disorder. 

3.  Entitlement to an increased evaluation for left shoulder 
pain with limitation of motion, currently evaluated as 40 
percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran had active service from February 1964 to February 
1966.  His claims come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa, which denied the benefits sought on appeal.

At his hearing held at the RO in September 1998, the veteran 
appears to have raised issues of service connection for right 
and left leg disorders.  As these matters have not been 
procedurally developed for appellate review, the Board refers 
them back to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's low back disorder is not related to his 
period of service or to his service-connected left shoulder 
disability.

2.  The veteran's neck disorder is not related to his period 
of service or to his service-connected left shoulder 
disability.

3.  The veteran is right handed.

4.  The veteran's disability due to left shoulder pain with 
limitation of motion is manifested by essentially no range of 
motion, but has not resulted in nonunion or loss of the head 
of the humerus.  

5.  The left shoulder disability has not caused marked 
interference with employment (beyond that interference 
contemplated in the 40 percent evaluation), necessitated 
frequent periods of hospitalization, or otherwise rendered 
impracticable the application of the regular schedular 
standards.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
active service, and is not proximately due to or the result 
of a service-connected disease or injury.  38 U.S.C.A. §§ 
1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(1999).

2.  A neck disorder was not incurred in or aggravated by 
active service, and is not proximately due to or the result 
of a service-connected disease or injury.  38 U.S.C.A. §§ 
1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(1999).

3.  The criteria for an evaluation in excess of 40 percent 
for left shoulder pain with limitation of motion have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic 
Codes 5000, 5002 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran's claims are plausible and 
capable of substantiation and are therefore well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  As a result, 
the VA has a duty to assist the veteran in developing facts 
that are pertinent to his claims.  See 38 U.S.C.A. § 5107(a).  
The Board finds that all relevant facts have been properly 
developed, with additional evidence being added to the record 
by virtue of the Board's Remand in March 1997, and that all 
evidence necessary for an equitable resolution of the issues 
on appeal has been obtained.  The evidence includes the 
veteran's service medical records, post-service private 
treatment reports, and numerous VA examination reports.  
Transcripts from VA personal hearings held in September 1998 
and November 1999 have been included with the claims file.  
Under these circumstances, no further assistance to the 
veteran with the development of evidence is required.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).

I.  Service Connection 
for Low Back and Neck 
Disorders

The veteran seeks service connection for low back and neck 
disorders under two theories of service connection.  First, 
he claims that both disorders are directly related to a motor 
vehicle accident which occurred while on active duty in 1964.  
Second, he claims that both disorders are related to his 
service-connected left shoulder disorder, which is currently 
evaluated as 40 percent disabling.  He therefore seeks 
service connection on both a direct and a secondary basis.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Certain chronic diseases such as arthritis may be presumed to 
have been incurred in service if manifest to a compensable 
degree (10 percent) within one year of discharge from 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (1999).  In addition, if a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  See 38 C.F.R 
§ 3.303(b).  

Furthermore, a disability which is proximately due to or the 
result of another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  See 38 C.F.R. § 3.310(a). Also, when 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, a veteran may be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

The veteran's service medical records reflect that he 
fractured and dislocated his left shoulder in a motor vehicle 
accident in 1964.  However, none of the service medical 
records makes any reference to the veteran's low back or 
neck.  The first documented complaints of low back and neck 
discomfort are shown many years after the veteran's 
separation from active duty. 

Mark C. Johnson, M.D., submitted several letters in 1993 in 
which he addressed the veteran's orthopedic problems.  In a 
March 1993 letter, Dr. Johnson stated that the veteran had 
chronic pain in his neck, scapula, shoulder, and back, which 
Dr. Johnson believed was a fibromyalgia variant.  In a July 
1993 letter, Dr. Johnson added that the veteran's left 
shoulder disability showed evidence of degenerative 
arthritis.  It was his impression that both the veteran's 
shoulder and back pain had been exacerbated on the basis of 
the original injury.  Dr. Johnson then requested that VA 
reconsider its decision denying the veteran's claim for 
service connection for low back and neck disorders. 

At a VA orthopedic examination in April 1993, the veteran 
related the incident in which he injured his left shoulder in 
1964.  He stated that over the years he had developed severe 
left shoulder pain which would radiate across the back, up 
the neck on both sides, and down to the lower back.  It was 
noted that the back injury probably occurred at the same time 
of the car accident.  X-ray examination of the cervical spine 
was unremarkable; the lumbosacral spine showed multilevel 
degenerative disk disease.  The examiner's impressions were 
(1) status post motor vehicle accident in 1964 with left 
shoulder separation treated conservatively, (2) low back pain 
probably secondary to degenerative arthritis, and (3) 
exogenous obesity. 

The veteran received outpatient treatment by VA from 1993 
until 1997 for his numerous orthopedic problems, some of 
which pertained to his low back and neck.  A July 1993 entry 
notes the veteran's three-year history of pain in his back 
and shoulder.  In February 1995, the veteran described 
chronic back pain secondary to advanced degenerative disc 
disease and mild spinal stenosis.  The veteran also had mild 
degenerative arthritis of the cervical spine which 
contributed to his neck discomfort.  None of these reports, 
however, discussed the etiology or date of onset of the 
veteran's low back and neck disorders. 

The record shows that Dennis E. Colby, D.O., also treated the 
veteran's orthopedic problems.  In an August 1995 letter, Dr. 
Colby stated that he had been treating the veteran for the 
past several years.  Dr. Colby opined that the veteran 
currently suffered from back and neck problems as a result of 
the 1964 automobile accident.  In a December 1997 letter, Dr. 
Colby explained that the veteran's current back and neck 
problems were very possibly a sequale from this accident. 

The veteran was afforded another VA orthopedic examination in 
March 1995, at which time he reported pain in his lower back, 
left shoulder and neck.  The examiner elicited no history of 
subsequent trauma following the 1964 automobile accident 
other than having a rigorous lifestyle and running a farm.  
Objectively, the veteran was 67 inches in height and weighed 
250 pounds.  X-rays revealed a normal cervical spine and 
degenerative changes of the lumbosacral spine, particularly 
at L1-2 and L5-S1.  The examiner's assessment included 
probable arthritis of the cervical spine and probable 
degenerative disk disease of the lumbosacral spine.  

The veteran underwent a VA orthopedic examination in June 
1997, in part, to clarify whether his low back and neck 
disorders were of service origin or related to his service-
connected left shoulder disability.  The examiner concluded 
with the following diagnoses: (1) neck pain of undetermined 
etiology; (2) low back pain with multiple level advanced 
degenerative disk disease, no definite evidence of old 
fracture; and (3) multiple pain complaints including the 
neck, mid back, low back, both hips, both knees, and both 
ankles of undetermined etiology, possibly a functional 
component to pain complaint.  Based on a review of the 
record, the examiner stated that he found no evidence of 
injury to the low back or neck in service from 1964 to 1966.  
The examiner also said there was no relationship between any 
of these problems and the veteran's service-connected left 
shoulder disability. 

In November 1997, Dr. Johnson submitted an additional letter 
stating that the veteran now had adhesive capsulitis of the 
right shoulder, as well as degenerative arthritis of the back 
and neck.  He opined that these disabilities were related to 
the original injury in 1964. 

In January 1999, the veteran underwent an L4-5 laminectomy 
and diskectomy of a herniated disc at that level on the left.  
In May 1999, he underwent a VA medical examination.  At that 
time, it was noted that a private physician believed that the 
veteran's cervical pain was due to an acute cervical strain.  
The examiner's assessment included: (1) bilateral frozen 
shoulder of a severe degree, with marked limitation of motion 
and alteration of lifestyle; (2) status post recent lumbar 
laminectomy with resection of L4-5 and L5-S1 disk, with 
significant residuals; and (3) cervical spondylosis, 
clinical, with altered range of motion.  No medical opinion 
related either disorder to any incident of service or to the 
veteran's service-connected left shoulder disability. 

In a February 1999 report, a VA physician's assistant stated 
that it was at least as likely as not that the veteran's back 
condition was related to the motor vehicle accident in 
service.  In a July 1999 report, however, the physician's 
assistant indicated that his nexus opinion was largely based 
on the veteran's self-reported medical history.  He then 
stated that he had no way of determining with 100 percent 
certainty the etiology of the veteran's back condition, but 
reiterated that it was as likely as not related to the motor 
vehicle accident in service. 

Based on the seemingly divergent medical opinions, the Board 
requested a VA medical expert opinion as to whether it was at 
least as likely as not that the veteran's current low back 
and neck disorders were caused by the 1964 automobile 
accident while on active duty, or whether they were caused or 
aggravated by his service-connected left shoulder disability.  
In an April 2000 opinion, the chief of the neurosurgery 
section at a VA medical center concluded that it was less 
than 50 percent likely that the veteran's low back and 
cervical spine disorders were incurred in service.  It was 
also determined that the veteran's left shoulder disability 
had absolutely no effect on his low back and neck disorders.  
In reaching these conclusions, the physician noted that 90 
percent of herniated discs in the lumbar region are caused by 
injuries involving bending, lifting, or twisting, and not 
from motor vehicle accidents.  The physician also did not 
find any history of neck complaints until recently.  He 
further observed that the radiographic exams were classic for 
the process of the aging spine, and reported that had the 
veteran sustained a fracture of his spine at the time of the 
accident, his complaints would be more credible.  

After carefully considering the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claims for service connection for low back and neck 
disorders.  Although several medical opinions have related 
these disorders to the veteran's period of service or to his 
service-connected left shoulder disability, as will be 
discussed, the Boards finds that these opinions provide 
significantly less probative value than the medical opinions 
negating any such relationship.   

The Board notes that the veteran was involved in a serious 
automobile accident while on active duty in 1964.  Although 
service medical records show that he sustained an injury to 
his left shoulder, none of these reports mentions any injury 
to the veteran's back or neck.  In fact, the post-service 
medical evidence shows that the veteran first reported pain 
in his lower back and neck over twenty-five years after his 
separation from service.  

The Board has carefully considered the favorable opinions 
provided by the veteran's treating physicians, Drs. Johnson 
and Colby, both of whom concluded that the veteran's low back 
and neck disorders were related to the 1964 automobile 
accident.  Specifically, Dr. Johnson stated that he was sure 
the disorders were caused by the original injury, whereas Dr. 
Colby explained that the disorders were very possibly a 
sequale of the accident.  These opinions, however, do not 
appear to be based on a review of the veteran's claims file.  
Without a review of the claims file, an opinion as to 
etiology of an underlying condition can be no better than the 
facts alleged by the veteran.  See Swann v. Brown, 5 Vet. 
App. 177, 180 (1993).  As such, the opinions of Drs. Johnson 
and Colby relating the veteran's low back and neck disorders 
to an automobile accident in service can be considered no 
more than mere speculation.  See Black v. Brown, 5 Vet. App. 
177, 180 (1993); Elkins v. Brown, 5 Vet. App. 474, 478 (1993) 
(rejecting a medical opinion as "immaterial" where there 
was no indication that the physician reviewed the claimant's 
service medical records or any other relevant documents which 
would have enabled him to form an opinion on service 
connection on an independent basis).  See also Grover v. 
West, 12 Vet. App. 109, 112 (1999); Jones v. West, 13 Vet. 
App. 129 (1999); Reonal v. Brown, 5 Vet. App. 458, 461 
(1993); 

For similar reasons, the Board places little probative value 
on the nexus opinions provided by the VA physician's 
assistant.  Although the physician's assistant indicated that 
it was at least as likely as not that the veteran's back 
disorder was related to the motor vehicle accident in 
service, he later added that his opinion was largely based on 
the veteran's self-reported medical history.  He then stated 
that he had no way of determining with 100 percent certainty 
the etiology of the veteran's back condition.  Thus, as this 
opinion was also provided without a review of the claims 
file, it offers little probative value.  See Black, 5 Vet. 
App. at 180; Elkins, 5 Vet. App. at 478.  A physician's 
assistant may possess the medical training and expertise 
necessary to render an opinion as the etiology of back 
disorders, but nonetheless possesses less training and 
medical expertise in determining the cause of such disorders 
than a medical doctor.  Consequently, particularly in a case 
such as this with conflicting opinions and little or not 
rationale to support a favorable conclusion, the Board 
attaches less probative value to an opinion by a physician's 
assistant than that of a physician. 

In contrast, in June 1997 and April 2000, two VA physicians 
did review the medical evidence of record and found no 
relationship between veteran's low back and neck disorders 
and his period of active military service or his service-
connected left shoulder disability.  Both opinions were also 
supported by sound rationale.  In this respect, a VA examiner 
in June 1997 stated that he found no evidence of injury to 
the low back or neck in service from 1964 to 1966.  That 
examiner also concluded that there was no relationship 
between any of these problems and the veteran's service-
connected left shoulder disability.  Likewise, in April 2000, 
the chief of neurosurgery at a VA medical center stated that 
it was less than 50 percent likely that the veteran's low 
back and cervical spine disorders were incurred in service, 
and that his left shoulder disability had absolutely no 
effect on his low back and neck disorders.  As these opinions 
were rendered following a review of the record, including 
service medical records, the Board affords them greater 
probative value than the opinions discussed above.  These VA 
physicians also reported their bases and rationale underlying 
their conclusions, which involved clinical evidence rather 
than the veteran's self-reported history.  Under these 
circumstances, the Board finds that the preponderance of the 
evidence is against the veteran's claims for service 
connection for low back and neck disorders. 

The Board has also considered lay statements provided by the 
veteran and his wife, including testimony presented before a 
hearing officer in September 1998, as well as before the 
undersigned member of the Board in November 1999.  At his 
September 1998 hearing, the veteran stated that he was 
treated for back pain following the 1964 automobile accident.  
At his Board hearing, he reiterated that he had suffered from 
intermittent pain in his lower back and neck since the 
original accident in 1964.  Where the determinative issue is 
one of medical causation or a diagnosis, however, only those 
with specialized medical knowledge, training, or experience 
are competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991).  Since the record does not 
reflect that either the veteran or his wife possess the 
medical training and expertise necessary to render an opinion 
as to either the cause or diagnosis of an orthopedic 
disorder, their lay statements are of little probative value 
and cannot serve as a basis for granting service connection 
for either disorder.  See Heuer v. Brown, 7 Vet. App. 379, 
384 (1995) (citing Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993)).  

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claims for service 
connection for low back and neck disorders.  In reaching this 
decision, the Board has considered the doctrine of reasonable 
doubt; however, as the preponderance of the evidence is 
against the veteran's claims, the doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

II.  Increased Rating for 
Left Shoulder Pain with 
Limitation of Motion

As previously discussed, the veteran injured his left 
shoulder in a motor vehicle accident while on active duty in 
1964.  Physical examination at that time revealed a 
superficial fracture of the left radial head with no 
displacement.  X-ray examinations confirmed the presence of a 
fracture of the greater tuberosity of the humerus.  

A June 1993 rating decision granted service connection for a 
left shoulder disability, characterized as "left shoulder 
pain with limitation of motion (minor)."  A March 1997 Board 
decision granted an increased evaluation of 40 percent for 
this disability.  That decision was effectuated by an April 
1997 rating decision in which the RO assigned the 40 percent 
evaluation from March 1993, and granted a temporary total 
(100 percent) evaluation under 38 C.F.R. § 4.30 for a period 
of convalescence from August 3, 1995, to September 31, 1995.  
Since those decisions, the veteran filed a claim seeking an 
evaluation in excess of 40 percent for the left shoulder 
disability.  Rating decisions dated in November 1997 and 
August 1998 denied the veteran's claim.  The veteran 
disagreed with those decisions, and this appeal ensued. 

In denying the veteran's claim, the RO considered a report of 
a VA orthopedic examination performed in June 1997.  During 
the interview, the veteran stated it was becoming 
increasingly difficult to do his farming due to multiple 
joint pain.  He reported that he had to hire help and sell 
his livestock.  Physical examination revealed that the 
veteran was in chronic distress with multiple joint pain 
involving both shoulders, neck, mid back, both hips, both 
ankles, and both knees.  There was essentially no active 
range of motion of the left shoulder.  Marked weakness of the 
left shoulder was present in all directions secondary to the 
old complete rupture of the rotator cuff.  X-ray examination 
revealed some atrophy of the left greater tuberosity.  It was 
also noted that the left shoulder may have been high riding.  
The diagnoses included old fracture and dislocation of the 
left shoulder with arthroscopic evidence of degenerative 
joint disease and complete rotator cuff, status post 
arthroscopic debridement.  

A May 1997 letter from Dr. Colby states that he had last 
treated the veteran in April 1997.  A treatment report dated 
at that time notes that the veteran exhibited "quite a bit" 
of atrophy in the left shoulder.  The diagnosis was severe 
degenerative arthritis.  These reports also reflect that the 
veteran had exogenous obesity.

At his June 1998 VA examination, the veteran reported pain 
over the entire left shoulder area.  Objectively, the left 
shoulder was nearly frozen.  Abduction and flexion were to 
about 10 degrees, with no other motion present.  The examiner 
also commented that pain in the left shoulder could cause 
excess fatigability, pain on movement, additional limitation 
of motion, and could significantly effect functional ability.  
The degree of additional limitation of motion due to pain was 
not tested due to the veteran's complaints of pain.  X-rays 
revealed superior subluxation of the humeral heads suggesting 
chronic rotator cuff tears, which were more marked on the 
left than the right.  Cystic changes were also observed in 
the region of the greater tuberosity on the left.  Spurring 
was present from the acromioclavicular joint.  The examiner 
concluded with a diagnosis of fracture of the left shoulder 
which had become frozen. 

VA outpatient treatment reports show that the veteran was 
seen for pain in his left shoulder on several occasions in 
1998.  Of particular relevance, an EMG performed in March 
1998 showed prolonged median motor distal latency and 
prolonged median sensory peak latency in both shoulders.  It 
was noted that these findings were consistent with carpal 
tunnel syndrome in which both shoulders were affected to a 
mild degree.  A March 1998 entry also notes that the veteran 
was still farming and working part time at a local packaging 
company.  The veteran was seen at the pain clinic in May 1998 
where he received an injection of Depomedrol and Marcaine in 
the left shoulder.  The veteran was scheduled for another 
injection in August 1998, at which time he was advised that 
too many injections would cause quicker deterioration of the 
shoulder joint. 

On VA general medical examination in May 1999, it was noted 
that pain in the veteran's left shoulder limited his 
functional ability in the sense that the left shoulder was 
almost useless.  For instance, the veteran said he was unable 
to put on deodorant.  He explained that he had to walk his 
arm up the side of the room and then slide the deodorant in 
the armpit.  He indicated that he was unable to lift objects 
using his left arm, and that pain was present with excessive 
movement beyond the limited range of motion.  Physical 
examination revealed numerous musculoskeletal problems.  With 
respect to the left shoulder, there was marked limitation of 
motion, with 30 degrees of abduction and forward flexion.  
The veteran was also unable to place his hands behind his 
back or neck.  X-rays disclosed narrowing of the subacromial 
joint space that was consistent with chronic rotator cuff 
dysfunction.  The assessment included (1) status post left 
shoulder injury during military service in 1964; and (2) 
bilateral frozen shoulders of a severe degree, with marked 
limitation of motion and alteration of lifestyle.  The 
examiner commented that the veteran was quite limited and 
unable to work as a farmer.  The examiner also explained that 
it was hard to believe that the veteran could do any form of 
physical work.  

At his Board hearing in November 1999, the veteran testified 
concerning the nature and severity of his various 
musculoskeletal disabilities, including his service-connected 
left shoulder disability.  The veteran essentially reiterated 
that he was unable to use his left arm due to pain in his 
shoulder.  He said that he had difficulty working but that he 
was still able to manage his farm with the help of his two 
sons and an extra farm hand. 

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, based 
on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 
at 55-57. 

The veteran is right handed.  His left shoulder disability is 
currently evaluated as 40 percent disabling under Diagnostic 
Code 5200, for ankylosis of the scapulohumeral articulation.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5200.  As 40 percent 
is the highest evaluation provided for a minor shoulder under 
this code provision, the Board must consider other 
potentially applicable diagnostic codes which provide 
evaluations in excess of 40 percent for a minor shoulder.  

The Board notes that Diagnostic Code 5202 is the only other 
code provision which provides an evaluation in excess of 40 
percent for a minor shoulder.  Under this diagnostic code, a 
40 percent evaluation is warranted for fibrous union of the 
humerus, a 50 percent evaluation is warranted for nonunion of 
the humerus (false flail joint), and a 70 percent evaluation 
is warranted for loss of head of the humerus (flail 
shoulder).  See 38 C.F.R. § 4.71a, Diagnostic Code 5202.  
Nevertheless, none of the evidence of record indicates that 
the veteran's left shoulder disability is manifested by 
nonunion or loss of the head of the humerus, as required for 
an evaluation in excess of 40 percent under this diagnostic 
code.  The initial injury was noted to be a superficial 
fracture of the left radial head with no displacement.  At no 
time since that injury has the veteran's left shoulder been 
productive of nonunion or loss of head of the humerus. 

With respect to the provisions of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59, the Board has also considered whether an increased 
evaluation is warranted on the basis of functional loss due 
to the veteran's complaints of pain.  DeLuca v. Brown, 8 Vet. 
App. 202, 204-06 (1995).  When the maximum schedular rating 
is in effect for loss of motion of a joint, and the 
disability does not meet the criteria for a higher evaluation 
under any other applicable Diagnostic Code (after all other 
potential Diagnostic Codes have been considered), further 
consideration of functional loss may not be required.  
Johnston v. Brown, 10 Vet. App. 80 (1997).  Here, since no 
applicable diagnostic code provides an evaluation in excess 
of 40 percent for limitation of motion of the minor shoulder, 
consideration of an increased evaluation for functional loss 
due to pain under 38 C.F.R. §§ 4.40, 4.45, and 4.59 
(arthritic joints) is not in order.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered whether or not they were raised by the veteran as 
required by the holding in Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991).  The Board has considered whether an 
extra-schedular evaluation pursuant to the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  In this case, however, 
there has been no showing that the veteran's left shoulder 
disability has independently caused marked interference with 
employment (beyond that interference contemplated by the 
assigned 40 percent evaluation), necessitated frequent 
periods of hospitalization, or otherwise rendered 
impracticable the application of the regular schedular 
standards.  

In this respect, the veteran has indicated on many occasions 
that managing his farm was difficult because of his service-
connected left shoulder disability.  He testified at his 
November 1999 hearing that he needed to employ his two sons 
and another farm hand to plant that season's crops.  He also 
stated that he had to get rid of his livestock.  In addition, 
the May 1999 VA examination report included a medical opinion 
that the veteran was quite limited and unable to work as a 
farmer.  The examiner also explained that he found it hard to 
believe that the veteran could do any form of physical work.  
Nevertheless, much of the examination focused on the 
veteran's nonservice-connected low back and neck disorders.  

Certainly the veteran's left shoulder disability obviously 
interferes with his employment, but the level of interference 
is already contemplated in the currently assigned 40 percent 
rating.  The record shows that the veteran suffers from 
disabilities of his ankles, knees, hips and back, all of 
which contribute to his inability to perform physical work.  
When asked on VA examination in June 1997, for instance, 
which joint bothered him the most after his left should, he 
said they were all about equal and he hurt "all over."  
Under these circumstances, the Board determines that the 
criteria for assignment of an extra-schedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Service connection for a low back disorder is denied.

Service connection for a neck disorder is denied. 

An evaluation in excess of 40 percent for left shoulder pain 
with limitation of motion is denied. 



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

